Appeal from the Supreme Court of California.
The mo*565tion to dismiss the appeal is granted as to the City of Los Angeles, and as to it the appeal is dismissed for the want of a substantial federal question. Pawhuska v. Pawhuska Oil & Gas Co., 250 U. S. 394; Trenton v. New Jersey, 262 U. S. 182; Williams v. Mayor, 289 U. S. 36, 40; South Bend v. DeHaven, 302 U. S. 644. As to the remaining appellant, further consideration of the question of the jurisdiction of this Court and of the motion to dismiss or affirm is postponed to the merits.
Messrs. Ray L. Chesebro, Frederick von Schrader, William H. Neal, and Bourke Jones for appellants.
Messrs. W. B. McKes-son and U. T. Clotfelter for appellees.